Citation Nr: 0532157	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  01-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on July 12, 2005, which remanded a 
May 2004 Board decision to the extent the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) failed to adjudicate a TDIU claim.  The appeal as to the 
increased rating claims addressed in the May 2004 decision 
was dismissed.  

As the issue of entitlement to TDIU was apparently accepted 
as having been expressly raised by the veteran during the 
prior appeal for increased ratings for both of his service-
connected disabilities, the Board has jurisdiction of the 
issue to the extent that a remand to the RO is required for 
additional development.  See VAOPGCPREC 6-96 (Aug. 16, 1996); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record indicates the veteran has not been notified of the 
VCAA as it applies to his TDIU claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the evidence of record includes the veteran's 
statements asserting, in essence, his belief that he is 
unemployable as a result of his service-connected 
disabilities.  VA records show a 30 percent disability rating 
was awarded for recurrent subluxation of the left knee and a 
20 percent disability rating was awarded for degenerative 
joint disease of the left knee as a residual of excision of 
loose bodies for osteochondritis dissecans with genu valgus.  
The record also includes a January 1996 Social Security 
Administration (SSA) determination which found the veteran 
was disabled as a result of traumatic arthritis and 
degenerative joint disease of the knees, headaches, back 
pain, blindness of the right eye, and depression.  As the 
issue of whether the veteran is unemployable as a result of 
his service-connected disabilities has not been addressed by 
VA examination, the Board finds an additional medical opinion 
is required.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his TDIU claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to his claim.  

2.  The veteran should be scheduled for a 
general medical examination for an 
opinion as to whether he is presently 
able to secure or follow a substantially 
gainful occupation and, if not, whether 
he is unemployable solely as a result of 
his service-connected disabilities.  The 
claims folder must be available to, and 
reviewed by, the physician.  The 
physician should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should issue a statement of the 
case as to this issue. The veteran and 
his representative should be apprised 
that to perfect the appeal for Board 
review, a substantive appeal or VA Form 9 
must be timely submitted.  The requisite 
period of time for a response should be 
allowed.  Thereafter, if applicable, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

